J-S12043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DARRYL JENKINS                          :
                                         :
                     Appellant           :   No. 1968 EDA 2021

            Appeal from the PCRA Order Entered August 24, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0004817-2017,
                          CP-09-CR-0005615-2016


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                             FILED JULY 14, 2022

      Appellant, Darryl Jenkins, appeals pro se from the Order entered in the

Court of Common Pleas of Bucks County denying his petition filed pursuant to

the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-46. After careful review,

we affirm.

      The Commonwealth charged Appellant with multiple sex crimes related

to sexual abuse he perpetrated against A.B., the minor daughter of his

paramour. Appellant’s jury trial began on March 29, 2017. Appellant failed to

appear on the second day of trial. After a hearing and multiple attempts to

locate Appellant, the trial court determined that Appellant was voluntarily

absent without cause, issued a bench warrant for Appellant’s arrest, and held

Appellant’s trial in absentia.
J-S12043-22



       The jury convicted Appellant of Unlawful Contact with a Minor,

Corruption of Minors, and Indecent Assault – Person Less Than 16 Years of

Age. Appellant eventually appeared in court and pleaded guilty to Default in

Required Appearance. On September 22, 2017, the trial court sentenced

Appellant to an aggregate term of 11½ to 23 years’ incarceration for all

convictions. This Court affirmed Appellant’s Judgment of Sentence and, on

November 14, 2019, our Supreme Court denied allowance of appeal.

Commonwealth v. Jenkins, 217 A.3d 430 (Pa. Super. filed May 23, 2019)

(non-precedential decision), appeal denied, 219 A.3d 1106 (Pa. 2019).

       Appellant pro se filed the instant PCRA petition, his first, on February

21, 2020. The PCRA court appointed counsel, and, on September 18, 2020,

counsel filed a Turner/Finley1 “no merit” letter and Petition to Withdraw.2 On

July 9, 2021, the PCRA court filed notice of its intent to dismiss Appellant’s

Petition without a hearing pursuant to Pa.R.Crim.P. 907 and granted counsel’s

request to withdraw. On August 24, 2021, the PCRA court dismissed

Appellant’s Petition.

       Appellant timely filed a Notice of Appeal. The PCRA court did not order

Appellant to file a Rule 1925(b) statement, but did file a Rule 1925(a) Opinion.

On appeal, Appellant raises seven claims of ineffective assistance of PCRA
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2On November 25, 2020, the PCRA court issued an order directing counsel to
address certain claims Appellant raised in his pro se petition. Counsel filed a
supplemental “no-merit” letter on January 11, 2021.

                                           -2-
J-S12043-22



counsel. Appellant’s Br. at 7-8. Six of these claims relate to PCRA counsel’s

failure to assert trial counsel’s ineffectiveness and, thus, present layered

ineffectiveness claims.3 Id.

       We review an order denying PCRA relief to determine if the record

supports the court’s findings and whether the court’s legal conclusions are free

from legal error. Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa.

2019). We presume counsel to have been effective. Commonwealth v. Cox,

983 A.2d 666, 678 (Pa. 2009). To overcome this presumption, a petitioner

must plead and prove that: (1) the underlying claim has arguable merit; (2)

counsel lacked a reasonable basis for his act or omission; and (3) petitioner

suffered actual prejudice. Commonwealth v. Treiber, 121 A.3d 435, 445

(Pa. 2015). With respect to Appellant’s six layered ineffectiveness claims, he

must satisfy each element of the test “as to each layer of allegedly ineffective

counsel[.]” Commonwealth v. Dennis, 17 A.3d 297, 302 (Pa. 2011).

       “A PCRA petitioner must address each of these prongs on appeal.”

Commonwealth v. Reid, 259 A.3d 395, 405 (Pa. 2021). Where an appellant

fails to meaningfully discuss and apply each of the three prongs of the

ineffectiveness test, we will deny relief. Id. See also Commonwealth v.

Bracey, 795 A.2d 935, 940 n.4 (Pa. 2001) (“[A]n undeveloped argument,

which fails to meaningfully discuss and apply the standard governing the
____________________________________________


3 We determine that Appellant’s claims of PCRA counsel ineffectiveness are
properly before this Court pursuant to Commonwealth v. Bradley, 261 A.3d
381, 401 (Pa. 2021) (permitting petitioner to “raise claims of ineffective
assistance of counsel at the first opportunity to do so, even when on appeal.”).

                                           -3-
J-S12043-22



review of ineffectiveness claims, simply does not satisfy Appellant's burden of

establishing that he is entitled to any relief.”).

       In the instant case, Appellant has failed to satisfy his burden of

establishing that he is entitled to relief. Appellant does not address any of the

three prongs of the ineffectiveness test with respect to trial counsel’s

stewardship or the PCRA court’s finding that trial counsel was effective.

Appellant has likewise failed to analyze PCRA counsel’s representation through

the three-prong ineffectiveness test. Additionally, although he cites to an

abundance of caselaw, Appellant’s citations are haphazard, confusing, and

lend no cognizable support to his arguments. In short, despite presenting

seven allegations of ineffectiveness across fourteen pages of argument,

Appellant has failed to develop his argument through the lens of the well-

established test for ineffective assistance of counsel. Appellants failure

precludes our ability to grant him relief on these claims. See Bracey, 795

A.2d 935, 940 n.4. As a result, we affirm the PCRA court’s order dismissing

Appellant’s Petition.4

       Order affirmed.




____________________________________________


4 On January 14, 2022, Appellant filed an Application for Relief requesting that
this Court grant him briefing leniency due to his pro se status. Application for
Relief, filed 1/14/22. It is well settled that “pro se status confers no special
benefit on an appellant.” In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super.
2010) (citation omitted). We, therefore, deny Appellant’s Application for
Relief.

                                           -4-
J-S12043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2022




                          -5-